Citation Nr: 1026462	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to March 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on May 12, 2006, by means of video 
conferencing equipment with the appellant in Lincoln, Nebraska, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board subsequently remanded the case for further development 
in October 2006 and January 2008.  That development was 
completed, and the case was returned to the Board for appellate 
review.   

In November 2008, the Board issued a decision denying entitlement 
to TDIU.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), and 
in a September 2009 Order, the Court vacated the November 2008 
Board decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for Remand 
(Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

Reason for Remand:  To obtain an additional medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16(a).  VA will grant a 
total rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by reason 
of his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with his 
education and occupational experience. 38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

At the time of the November 2008 Board decision, the Veteran was 
service-connected and assigned a 50 percent disability evaluation 
for a mood disorder due to chronic pain with depressive features; 
a 30 percent disability evaluation for right femoral neuropathy 
associated with right inguinal hernia repair; a 10 percent 
disability evaluation for a nonspecific ligamentous strain of the 
left knee with bursitis; a 10 percent disability evaluation for a 
nonspecific ligamentous strain of the right knee with bursitis; a 
10 percent disability evaluation for residuals of a right 
inguinal hernia repair; and, a 10 percent disability evaluation 
for a tender scar from a hernia repair.  His combined disability 
evaluation was 80 percent.  As such, the ratings assigned for the 
Veteran's service-connected disabilities did meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a), as noted 
in the November 2008 Board decision.

The parties to the Joint Motion observed that the Social Security 
Administration (SSA) found the Veteran to be disabled due to a 
bipolar disorder, a personality disorder, degenerative disc 
disease at L5-S1, failed back syndrome, and chronic pain syndrome   
In particular, SSA determined that his limitations due to his 
mental disability were moderate and that his capacity "for even 
sedentary work ha[d] been completely eroded by chronic and severe 
pain; agitation; flight of ideas; poor memory; impaired 
concentration; and difficulty coping with stress and anger." 

The parties to the Joint Motion also noted that the Veteran had 
been afforded several VA examinations.  In particular, they 
indicated that a January 2006 VA examination assessed his 
depression and employability.  The examiner stated that it was 
"not possible to say that depression by itself would cause him 
to be totally occupationally impaired."  However, he also 
indicated that that the Veteran's depression did cause impairment 
in thinking, family relations, work, and mood, and commented that 
the Veteran would not be very effective in seeking employment 
because of his moderate depression.  Nevertheless, the examiner 
opined that depression alone would not cause the Veteran to be 
unemployable.  

Parenthetically, the Board notes that the claims file does not 
include a January 2006 VA examination report.  However, there is 
such a report dated in January 2007 that contains the foregoing 
findings.  As such, it appears that the parties to the Joint 
Motion were actually referring to the January 2007 VA examination 
report.

In addition, the parties to the Joint Motion indicated that the 
May 2008 VA examiner had noted that the Veteran's description of 
his problems and limitations were primarily related to his low 
back disorder and bilateral lower extremity radiculopathy.  
However, he also stated that it was difficult to tease out 
functional limitations due specifically to the Veteran's service-
connected disabilities.  The examiner noted that the Veteran did 
describe functional limitations regarding lifting, straining, 
pushing, and pulling that would be directly due complication from 
his right inguinal hernia repair in 1996.  He also stated that 
the Veteran would have some functional limitation with respect to 
prolonged ambulation, prolonged standing, prolonged weight 
bearing, kneeling, squatting, bending lifting, carrying, and 
crawling due to his service-connected knee disabilities.  

The parties to the Joint Motion noted that the November 2008 
Board decision did observe that the Veteran's service-connected 
disabilities placed significant limitations on his employment, 
yet found that such limitations did not render him unable to 
secure and follow a substantially gainful occupation.  The Board 
had concluded that none of the medical evidence established that 
the Veteran's service-connected disabilities rendered him 
unemployable, independent of his nonservice-connected back 
disorder.  

However, the parties to the Joint Motion agreed that the Board 
failed to sufficiently address the favorable May 2008 VA opinion 
indicating that the Veteran was unemployable due to his service-
connected disabilities.  In this regard, they observed that the 
examiner did not actually render an opinion regarding the 
Veteran's unemployability and noted his statement that it was 
difficult to tease out the functional limitations due to his 
service-connected disabilities, yet they stated that the Board 
nevertheless relied on the opinion to deny the claim.   The 
parties also indicated that the Board rendered its own medical 
opinion in stating that none of the medical evidence established 
that the Veteran's service-connected disabilities rendered him 
unemployable, independent of his nonservice-connected back 
disorder, as there was no objective medical evidence of record 
specifically indicating that the Veteran's unemployability is not 
due to service-connected disabilities.  They found that the 
Board's opinion contradicted that of the May 2008 VA examiner, 
especially in light of his foregoing statements regarding the 
Veteran's functional limitations.  

Moreover, following the issuance of the November 2008 Board 
decision, a February 2009 rating decision granted service 
connection for chronic obstructive pulmonary disease (COPD) and 
assigned a 30 percent disability evaluation effective from July 
31, 2008.  The RO also issued a rating decision in April 2009, 
which granted service connection for tinnitus and assigned a 10 
percent disability evaluation effective from March 20, 2009.  As 
a result, the Veteran's current combined evaluation is 90 
percent.  However, these two service-connected disabilities were 
not considered at the time of the previous VA examinations.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that an additional VA examination is 
necessary for the purpose of determining whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, it is at least as likely as not 
that the service-connected disabilities are 
of such severity to result in 
unemployability.

It should be noted that the Veteran is 
currently service-connected for a mood 
disorder due to chronic pain with 
depressive features; right femoral 
neuropathy associated with right inguinal 
hernia repair; nonspecific ligamentous 
strains of the left and right knees with 
bursitis; residuals of a right inguinal 
hernia repair; a tender scar from hernia 
repair; COPD; and, tinnitus.

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience, but not to his 
age or the impairment caused by nonservice-
connected disabilities.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  Thus, unless the 
examiner concludes that the Veteran's 
unemployability is either likely or 
unlikely the result of his service-
connected disabilities, the examiner should 
state whether it is at least as likely that 
the Veteran's unemployability is the result 
of his service-connected disabilities, as 
opposed to its being the result of some 
other factor or factors, such as 
nonservice-connected disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).   
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


